Franklin App. No. 11AP-1136, 2012-Ohio-2655. On motion to withdraw Victoria E. Ullmann as counsel for ProgressOhio.org, Inc. in order to be made a party/appellant in this action. Motion granted in part. The withdrawal of counsel is granted and the request to be made a party is denied.
On motion to require counsel for the 1851 Center to file proof of compliance with rules of conduct for the bar regarding improper contact with a represented party and conflict of interest or withdraw from the case. Motion denied.
Motion to strike Victoria E. Ullmann’s motion to withdraw and motion to dismiss and strike Victoria E. Ullmann’s motion to require counsel for the 1851 Center to file proof of compliance with rules of conduct for the bar are denied as moot.
O’Donnell, J., not participating.